Case 5:20-cr-50028-TLB Document 34 _ Filed 03/17/21 Page 1 of 4 PagelD #: 96

AO 245B (Rev. 09/19) Judgment in a Criminal Case

 

 

Sheet 1
UNITED STATES DISTRICT COURT
Western District of Arkansas
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

v. )

Case Number: 5:20CR50028-001
JOSE GUADALUPE SANDOVAL-RODRIGUEZ ) USMNumber: 18262-265

)
) Joe Alfaro
) Defendant’s Attorney

THE DEFENDANT:
KX] pleaded guilty to count(s) One (1) of the Indictment on November 18, 2020.

[] pleaded nolo contendere to count(s)
which was accepted by the court.

 

(-] was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense Offense Count
aille & pecuon ae Ended a
8 U.S.C. §§ 1326(a) Illegal Reentry by Removed Alien 11/10/2019 1
and (b)(2)
The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
L1 The defendant has been found not guilty on count(s)
LC) Count(s) LC] is (I are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

March 16, 2021
Date of Impositigi of Judgment

 

 

Honorable Timothy L, Brooks, U.S. District Judge

 

Name and Title of Judge

_ Mea (1, 202! :

 
 

 

Case 5:20-cr-50028-TLB Document 34 _ Filed 03/17/21 Page 2 of 4 PagelD #: 97

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

DEFENDANT: JOSE GUADALUPE SANDOVAL-RODRIGUEZ
CASE NUMBER: 5:20CR50028-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
twenty-one (21) months. No term of supervised release is imposed as it is anticipated the defendant

ent CE, will be deported following his term of imprisonment.

C1 The court makes the following recommendations to the Bureau of Prisons:

{] The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:
CO at Olam. OJ pm. on
C) as notified by the United States Marshal.

 

(1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
CO before 2 p.m. on
C) as notified by the United States Marshal.

 

(1) as notified by the Probation or Pretrial Services Office.

Judgment — Page 2 of 4

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 5:20-cr-50028-TLB Document 34 _ Filed 03/17/21 Page 3 of 4 PagelD #: 98

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment— Page _3 Ss of 4
DEFENDANT: JOSE GUADALUPE SANDOVAL-RODRIGUEZ
CASE NUMBER: 5:20CR50028-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS §$ 100.00 $ -0- $ -0- $ -0- $ -0-
LJ The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
(CO The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise

in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ $

 

(CO Restitution amount ordered pursuant to plea agreement $

() The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:

(the interest requirement is waived for OO fine CO restitution.

(1) the interest requirement for 1 fine (7 restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
Case 5:20-cr-50028-TLB Document 34 _ Filed 03/17/21 Page 4 of 4 PagelD #: 99

AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 6 — Schedule of] Payments

i a Judgment — Page 4 of 24 ie

 

DEFENDANT: JOSE GUADALUPE SANDOVAL-RODRIGUEZ
CASE NUMBER: — 5:20CR50028-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

{] Lump sum payment of $ _ 100.00 due immediately, balance due

C1 not later than or
& inaccordance with 1 C OF D, CF Evor ] F below; or

C Payment to begin immediately (may be combined with [C, [1D,or (1F below); or
CL] Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
(1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.2., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
C1 Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

&] Special instructions regarding the payment of criminal monetary penalties:

If not paid immediately, any unpaid financial penalty shall be paid by the defendant during his term of imprisonment at a rate of up
to 50% of the defendant’s available funds, in accordance with the Inmate Financial Responsibility Program.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

OO

Ol

Joint and Several

Case Number
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):
The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
